—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered September 16, 1999, which denied petitioner’s application to annul respondents’ determination terminating petitioner’s employment as a probationary police officer, unanimously affirmed, without costs.
For the reasons stated in Matter of Williams v Safir (265 AD2d 182, lv denied 94 NY2d 758), we reject petitioner’s argument that because of McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834) he could not be terminated without a hearing (Matter of Branigan v Safir, 269 AD2d 165). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.